
	
		I
		112th CONGRESS
		2d Session
		H. R. 4211
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2012
			Mr. Poe of Texas (for
			 himself and Mr. Burton of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Energy and Commerce and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the drawdown of petroleum from the Strategic
		  Petroleum Reserve unless the President has taken certain
		  actions.
	
	
		1.Short titleThis Act may be cited as the
			 American Energy First
			 Act.
		2.Federal
			 Government action required as condition for drawdown from Strategic Petroleum
			 ReserveNo petroleum product
			 may be drawn down and sold or exchanged from the Strategic Petroleum Reserve
			 unless the President has taken all of the actions required by sections 3
			 through 8 of this Act.
		3.Effectiveness of
			 oil shale regulations, amendments to resource management plans, and record of
			 decision
			(a)RegulationsThe President shall direct the Secretary of
			 the Interior and the heads of all other relevant Federal agencies to treat the
			 final regulations regarding oil shale management published by the Bureau of
			 Land Management on November 18, 2008 (73 Fed. Reg. 69,414), as satisfying all
			 legal and procedural requirements under any law, including the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.), and the Energy Policy Act of 2005 (Public
			 Law 109–58), and the Secretary of the Interior shall implement those
			 regulations, including the oil shale leasing program authorized by the
			 regulations, without any other administrative action necessary.
			(b)Amendments to
			 resource management plans and record of decisionNotwithstanding
			 any other law or regulation to the contrary, the President shall direct the
			 Secretary of the Interior and the heads of all other relevant Federal agencies
			 to treat the November 17, 2008, U.S. Bureau of Land Management Approved
			 Resource Management Plan Amendments/Record of Decision for Oil Shale and Tar
			 Sands Resources to Address Land Use Allocations in Colorado, Utah, and Wyoming
			 and Final Programmatic Environmental Impact Statement as satisfying all legal
			 and procedural requirements under any law, including the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.), the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.), and the Energy Policy Act of 2005 (Public Law
			 109–58), and the Secretary of the Interior shall implement the oil shale
			 leasing program authorized by the regulations referred to in subsection (a) in
			 those areas covered by the resource management plans amended by such
			 amendments, and covered by such record of decision, without any other
			 administrative action necessary.
			4.Requirement to conduct
			 proposed oil and gas Lease Sale 216 in the Central Gulf of Mexico
			(a)In
			 generalThe President shall direct the Secretary of the Interior
			 to conduct offshore oil and gas Lease Sale 216 under section 8 of the Outer
			 Continental Shelf Lands Act (33 U.S.C. 1337) as soon as
			 practicable, but not later than 4 months after the date of enactment of this
			 Act.
			(b)Environmental
			 reviewFor the purposes of that lease sale, the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement are deemed to satisfy the requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			5.Requirement to
			 conduct proposed oil and gas Lease Sale 218 in the Western Gulf of
			 Mexico
			(a)In
			 generalThe President shall direct the Secretary of the Interior
			 to conduct offshore oil and gas Lease Sale 218 under section 8 of the Outer
			 Continental Shelf Lands Act (33 U.S.C. 1337) as soon as
			 practicable, but not later than 8 months after the date of enactment of this
			 Act.
			(b)Environmental
			 reviewFor the purposes of that lease sale, the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement are deemed to satisfy the requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			6.Requirement to
			 conduct proposed oil and gas Lease Sale 222 in the Central Gulf of
			 Mexico
			(a)In
			 generalThe President shall direct the Secretary of the Interior
			 to conduct offshore oil and gas Lease Sale 222 under section 8 of the Outer
			 Continental Shelf Lands Act (33 U.S.C. 1337) as soon as
			 practicable, but not later than June 1, 2012.
			(b)Environmental
			 ReviewFor the purposes of that lease sale, the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement are deemed to satisfy the requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			7.Keystone XL pipeline
			 permit approval
			(a)Permit
			 approvalThe President shall
			 direct the Secretary of State to approve the permit described in subsection
			 (b).
			(b)Description of
			 permitThe permit approved
			 under subsection (a) is the permit with respect to certain energy-related
			 facilities and land transportation crossings on the international boundaries of
			 the United States for the Keystone XL pipeline project, an application for
			 which was filed on September 19, 2008 (including amendments).
			(c)RequirementsThe
			 permit granted under subsection (a) shall require the following:
				(1)The permittee
			 shall comply with all applicable Federal and State laws (including regulations)
			 and all applicable industrial codes regarding the construction, connection,
			 operation, and maintenance of the United States facilities.
				(2)The permittee
			 shall take all appropriate measures to prevent or mitigate any adverse
			 environmental impact or disruption of historic properties in connection with
			 the construction, operation, and maintenance of the United States
			 facilities.
				(3)For the purpose of
			 the permit approved under subsection (a) (regardless of any modifications under
			 subsection (d))—
					(A)the final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, satisfies all requirements of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321
			 et seq.) and section 106 of the National Historic Preservation
			 Act (16 U.S.C.
			 470f);
					(B)any modification
			 required by the Secretary of State to the Plan described in paragraph (4)(A)
			 shall not require supplementation of the final environmental impact statement
			 described in that paragraph; and
					(C)no further Federal
			 environmental review shall be required.
					(4)The construction,
			 operation, and maintenance of the facilities shall be in all material respects
			 similar to that described in the application described in subsection (b) and in
			 accordance with—
					(A)the construction,
			 mitigation, and reclamation measures agreed to by the permittee in the
			 Construction Mitigation and Reclamation Plan found in appendix B of the final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, subject to the modification described in subsection (d);
					(B)the special
			 conditions agreed to between the permittee and the Administrator of the
			 Pipeline Hazardous Materials Safety Administration of the Department of
			 Transportation found in appendix U of the final environmental impact statement
			 described in subparagraph (A);
					(C)if the modified
			 route submitted by the Governor of Nebraska under subsection (d)(3)(B) crosses
			 the Sand Hills region, the measures agreed to by the permittee for the Sand
			 Hills region found in appendix H of the final environmental impact statement
			 described in subparagraph (A); and
					(D)the stipulations
			 identified in appendix S of the final environmental impact statement described
			 in subparagraph (A).
					(5)Other requirements
			 that are standard industry practice or commonly included in Federal permits
			 that are similar to a permit approved under subsection (a).
				(d)ModificationThe
			 permit approved under subsection (a) shall require—
				(1)the
			 reconsideration of routing of the Keystone XL pipeline within the State of
			 Nebraska;
				(2)a
			 review period during which routing within the State of Nebraska may be
			 reconsidered and the route of the Keystone XL pipeline through the State
			 altered with any accompanying modification to the Plan described in subsection
			 (c)(4)(A); and
				(3)the
			 President—
					(A)to coordinate
			 review with the State of Nebraska and provide any necessary data and reasonable
			 technical assistance material to the review process required under this
			 subsection; and
					(B)to approve the
			 route within the State of Nebraska that has been submitted to the Secretary of
			 State by the Governor of Nebraska.
					(e)Effect of no
			 approvalIf the President does not approve the route within the
			 State of Nebraska submitted by the Governor of Nebraska under subsection
			 (d)(3)(B) not later than 10 days after the date of submission, the route
			 submitted by the Governor of Nebraska under subsection (d)(3)(B) shall be
			 considered approved, pursuant to the terms of the permit approved under
			 subsection (a) that meets the requirements of subsection (c) and this
			 subsection, by operation of law.
			(f)Private property
			 savings clauseNothing in this section alters the Federal, State,
			 or local processes or conditions in effect on the date of enactment of this Act
			 that are necessary to secure access from private property owners to construct
			 the Keystone XL pipeline.
			8.Requirement to
			 expedite permitting for existing oil and gas leasesThe President shall direct the Secretary of
			 the Interior to expedite permitting of activities under oil and gas leases for
			 Federal onshore lands and Federal submerged lands in the Gulf of Mexico.
		
